 1
 2
 3
 4                                             CLERI( U.3. DI^r~!~T rOURT

 5
                                                   ~ - I~
 6
                                             CENTRHL D;~~ "G,
                                             EY                 C~FppN~
 7                                                                Ness ~r


 8
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. 19-750-M
     UNITED STATES OF AMEKICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     ANTONIO ROY HENDERSGN,
16
17                Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1
 2          On February 28, 2019, Defendant made his initial appearance on the

 3   Indictment filed in the Northern District of Indianan. Deputy Federal Public Adam

 4   Olin was appointed to represent Defendant. At Defendant's request, a detention

 5   hearing was continued to March 1, ?019.

 6          The Court conducted a detention hearing on March 1, 2d 19.

 7          D
            X      On motion of the Government[18 U.S.C. ~ 31420(1)] in a case

 8   allegedly involving a narcotics or controlled substance offense with maximum

 9   sentence often or more years.

10          D      On motion by the Government or on the Court's own motion
11   [18 U.S.C. § 3142(f~(2)] in a case allegedly involving a serious risk that the

12   defendant will flee.

13          The Court concludes that the Government is entitled to a rebuttable

14   presumption that no condition or combination of conditions will reasonably assure

15   the defendant's appearance as required and the safety or any person or the

16   community [18 U.S.C.~~' s 142(e)(2)].

17                                             lI.
18          The Court finds that no condition or coiYibination of conditions will

19   reasonably assure: D the appearance of the defendant as required.

20                       X the safety of any person or the community.
                         D

21          the Court finds that the defendant has not rebutted the ~ 3142(e)(2)

22   presumption by sufficient evidence to the contrary.

23
24          The Court has considet•ed:(a)trio nature and circumstances of the offenses)

25   charged, including whether• the offense is a crime of'violence, a Federal crime of

26   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

27   or destructive device,(b)zhe weight of~ evidence against the defendant;(c)the

28   history and characteristics of the defendant; and (d)the nature and seriousness of
0
     1   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
    2 , considered all the evidence adduced at the hearing and the arguments, the
    3    arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
    4    Services Agency.
     5                                           IV.
    6          The Court bases its conclusions on the following:
    7          As to risk ofnon-,appearance:
    8                  The Court believes that conditions to mitigate against risk of flight
    9    could be imposed and that the presumption as to flight risk has been rebutted.
    10         As to danger to the community:
    11                 ~     allegations in the indictment
    12                 C
                       XI    history of law enforcement contacts for acts of domestic
    13         violence and a pending domestic violence case
    14                 L
                       X~]   substance abuse
    15                 O     Unrebutted presumption [18 U.S.C. ~ 3142(e)(2)]
    16         The Court would consider imposing release conditions, to include a $50,000
    17   bond secured by an affidavit of surety signed by the defendant's father, release to a
    18   responsible third party custodian ~-ith whom I~.fendant would reside and location
    19   monitoring.
    20         IT IS THEREFORE URDEI~ED that the defendant be remanded to the
    21   custody ofthe U.S. Marshal to be transported to the Norther District of Indiana
    22   forthwith.
    23
         Dated: 1`~Iarch 1, 20i~                             /s/
    24
                                                         ALKASAGAR
    25                                           UNITED STATES MAGISTRATE JUDGE
    26
    27
    28
